IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,177-01


                          EX PARTE LUCAS RURIC COE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1227878-A IN THE 232ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam. NEWELL, J., not participating.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to life imprisonment. The Fourteenth Court of Appeals affirmed his

conviction. Coe v. State, No. 14-10-00929-CR (Tex. App.—Houston [14th Dist.] May 24, 2012)

(not designated for publication).

        Applicant contends, among other things, that trial counsel rendered ineffective assistance.

On April 16, 2014, we dismissed this application because it did not comply with the Rules of

Appellate Procedure. TEX . R. APP. P. 73.1. Before we dismissed it, Applicant filed an amended
                                                                                                   2

application in Harris County that complied with the Rules of Appellate Procedure. We now

reconsider that dismissal on our own motion and deny this application. After reviewing the record,

we conclude that Applicant has not shown that there is a reasonable probability that the result would

have been different. Strickland v. Washington, 466 U.S. 668, 694 (1984). Relief is denied.



Filed: January 14, 2015
Do not publish